Citation Nr: 0724446	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 13, 2000, for 
the award of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran a TDIU effective July 13, 
2000.  The veteran subsequently initiated and perfected an 
appeal of this effective date determination.  In June 2006, 
he testified before the undersigned Veterans Law Judge, 
seated at the RO.  


FINDING OF FACT

Effective July 13, 2000, the veteran was awarded service 
connection, with a 50 percent initial rating, for major 
depressive disorder, resulting in a combined disability 
rating of 60 percent for his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 13, 
2000, for the award of a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The November 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

The veteran seeks an effective date prior to July 13, 2000, 
for the award of a total disability rating based on 
individual unemployability (TDIU).  Except as otherwise 
provided for in circumstances not applicable to this case, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original or reopened claim will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2006).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2006).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  If the applicable percentage standards set 
forth in 38 C.F.R. § 4.16(a) are not met, an extra-schedular 
rating is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b) (2006).  

In the present case, the veteran was awarded an effective 
date of July 13, 2000, as this was the date the RO found he 
met the schedular criteria under 38 C.F.R. § 4.16 for a total 
disability rating based on individual unemployability; his 
award of service connection, with a 50 percent initial 
rating, for major depressive disorder was also effective from 
July 13, 2000.  In fact, the award of service connection, 
with a 50 percent initial rating, for a major depressive 
disorder still did not meet the requirements of 38 C.F.R. 
§ 4.16(a), as although some of the veteran's service-
connected disabilities did result from a common etiology or a 
single accident such that they combined to equal one 60 
percent disability, the veteran still had additional service-
connected disability unrelated to the one incident (residuals 
of an appendectomy) which when combined with the 60 percent 
rating did not equate to a combined 70 percent rating.  See 
38 C.F.R. § 4.25 (2006).  The veteran's combined rating 
beginning July 13, 2000, was only 60 percent.  Nonetheless, 
the RO determined the veteran met the requirements of a TDIU 
award as of that date.  

Prior to that date, the veteran had no disability rated 40 
percent or more, with a combined rating of 70 percent or 
more.  Also, the evidence does not establish that the veteran 
was rendered unemployable due solely to his service-connected 
disabilities prior to that date, indicating a total rating 
was not warranted under 38 C.F.R. § 4.16(b).  Prior to July 
13, 2000, the veteran was service-connected only for chronic 
frontal sinusitis, residuals of an appendectomy with 
peritoneal adhesions, and post-traumatic headaches, each 
rated as 10 percent disabling, and scars of the left orbital 
region and left parito-occipital region of the scalp, each 
rated noncompensable.  His combined rating prior to July 13, 
2000, was 30 percent.  In determining whether an award of 
TDIU is warranted, VA may not consider the effect of 
nonservice-connected disabilities.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993); Pratt v. Derwinski, 3 Vet. App. 
269 (1992); Hatlestad v. Brown, 5 Vet. App. 524 (1993) 
(Hatlestad III); Cathell v. Brown, 8 Vet. App. 539 (1996).  
Thus, because the veteran did not become eligible for a total 
rating prior to July 13, 2000, an earlier effective date 
cannot be assigned in the present case, as this was the 
earliest date entitlement arose.  The Board notes as an aside 
that the veteran has not challenged the effective date of the 
RO's grant of service connection for major depressive 
disorder.  

The veteran has argued that because he was awarded Social 
Security benefits in 1990, his TDIU award should also be 
effective from that date.  While the Board is not bound by an 
award determination made by another government agency, such a 
determination must nonetheless be addressed.  Brown v. Brown, 
4 Vet. App. 307 (1993).  Within a November 1993 Social 
Security Administration decision, the veteran was awarded 
Social Security Disability benefits.  He was found to be 
disabled from gainful employment beginning September 4, 1990.  
While the Social Security Administration considered several 
of the veteran's disabilities which were later service-
connected, including headaches and sinusitis, it also 
considered several nonservice-connected disabilities, 
including bilateral hearing loss and a gastrointestinal 
disability characterized as "bowel problems."  Thus, the 
award of Social Security Disability benefits is of limited 
probative value where it was based at least in part on 
nonservice-connected disabilities.  

The veteran has also alleged that he filed several claims for 
TDIU, including as early as 1990.  While the Board concedes 
the veteran had previously filed claims for TDIU, applicable 
laws and regulations clearly stated the effective date of a 
grant of TDIU will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2006) (emphasis 
added).  Thus, as the veteran was not entitled to TDIU prior 
to July 13, 2000, the effective date granted by the RO was 
proper, and the veteran's prior claims do not entitle him to 
an earlier effective date.  

Overall, the veteran has not established entitlement to an 
effective date earlier than July 13, 2000, for the award of a 
TDIU.  As a preponderance of the evidence is against the 
award of an earlier effective date, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date earlier than July 13, 2000, 
for the award of a total disability rating based on 
individual unemployability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


